Citation Nr: 1138772	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-32 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling from July 3, 2003, to November 19, 2006, and at 30 percent from November 20, 2006, forward. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and an October 2008 rating decision by the above RO.


FINDINGS OF FACT

1.  For the rating period on appeal through November 19, 2006, the Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, and symptoms controlled by continuous medication.

2.  For the rating period on appeal from November 20, 2006, forward, the Veteran's PTSD was manifested by depressed mood, anxiety, suspiciousness, and chronic sleep impairment, resulting in occupational and social impairment with occasional decrease in work efficiency.


CONCLUSIONS OF LAW

1.  For the rating period on appeal through November 19, 2006, the criteria for entitlement to an evaluation in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2011).

2.  For the rating period on appeal from November 20, 2006, forward, the criteria for entitlement to an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

A letter was sent to the Veteran in October 2005, prior to the initial RO decision which is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  It described what the evidence should show, including how the claimed disability had worsened in severity.  Although no longer required, the Veteran was also asked to submit evidence and/or information in his possession to the RO.  

It is acknowledged that the VCAA letter sent to the Veteran in October 2005 does not appear to fully satisfy the requirements of Dingess and Vasquez-Flores, in that it did not describe how VA determines disability ratings and effective dates, or specify that the evidence should show how the disability affected the Veteran's employment.  Therefore, to this extent, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be satisfied solely by various post-decisional communications.  See Mayfield v. Nicholson, supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a in a Statement of the Case (SOC) or Supplemental SOC (SSOC), is sufficient to cure a timing defect).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 376.

In this case, a letter was sent to the Veteran in August 2006 explaining how VA determines disability ratings and effective dates.  In addition, a letter was sent to him in August 2008 providing him with the schedule that would be used to evaluate his PTSD and advising him that the Board would consider evidence showing how his disabilities affect his employment and daily life.  The claim was subsequently re-adjudicated in the October 2008 and April 2009 SSOCs.  In addition, the December 2005 and October 2008 rating decisions, August 2007 SOC, and October 2008 and April 2009 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional 60-day periods to submit more evidence.  Thus, the Board finds that the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess and Vasquez-Flores have been satisfied.

The Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Rather, it appears further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In the present case, the Veteran was granted service connection for PTSD in a September 2003 rating decision.  A 10 percent evaluation was assigned, effective from July 3, 2003, the date his claim was received.  

The Veteran filed a request for a higher evaluation in August 2005.  A December 2005 rating decision denied an increased rating, but in October 2008, the RO increased the PTSD rating to 30 percent, effective from November 20, 2006, the date the medical evidence demonstrated an increase in the severity of his disability.  He contends he is entitled to a higher rating.    

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this general formula for rating mental disorders, a 10 percent rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

In order to be entitled to the next higher, 50 percent, rating, the evidence must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The Board has first examined the medical evidence for the period on appeal during which the Veteran was assigned a 10 percent disability evaluation, through November 19, 2006, and has determined that the criteria for the next higher, 30 percent, evaluation have not been met.  

The overall record demonstrates a depressed mood.  At an August 2004 VAMC appointment, the doctor noted that the Veteran had a good mood and affect.  The November 2005 VA examiner noted a euthymic mood with no evidence of depression.  However, at a December 2005 VAMC visit, it was noted that the Veteran was depressed 2 or 3 days out of the week, every week.  He had been taking Zoloft since 2003 and that helped make him less angry.  His affect was consistent with a dysthymic mood.  

The record does not reflect anxiety.  There were no signs of tension at an August 2004 VAMC visit.  The 2005 VA examiner noted no signs of anxiety.  The Veteran said he was not anxious at all in November 2006.  

The evidence does not show suspiciousness.  At the November 2005 VA examination, the Veteran denied hypervigilance or hyperreactivity.  He denied paranoia at a December 2005 VAMC visit.  

Panic attacks, weekly or less often, are not demonstrated by the evidence.  At the November 2005 VA examination, the Veteran denied nightmares, flashbacks, or intrusive thoughts.  In December 2005, he reported occasional flashbacks when something reminded him of Vietnam.  Thus, although he reported flashbacks, at no time did the Veteran report having panic attacks.  

The evidence does reflect chronic sleep impairment, although in part due to sleep apnea.  At the November 2005 VA examination, the Veteran reported trouble staying asleep, and the doctor noted that sleep apnea was suspected and that the Veteran was scheduled for a sleep study that night.  A separate November 2005 VAMC note states that the Veteran had interrupted sleep cycles when he woke up with startle response in sweat.  A December 2005 VAMC note indicates he started taking medication to help him sleep in October 2005, but he reported that it made him groggy after he woke up, so he only took it when he did not have to get up for work.  He woke up 2 or 3 times every night, and would often nod off at work when doing paperwork.  

The evidence does not show memory loss, such as forgetting names, directions, recent events.  No memory deficits were noted on the Mini-Mental State Examination (MMSE) administered at the November 2005 VA examination, and the Veteran did not report memory problems at any time.  

Overall, the evidence does not demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  At an August 2004 VAMC appointment, the Veteran stated that while he used to withdraw from other people, he no longer isolated himself from others.  In November 2005, he had been working as a second shift foreman at a warehouse for over a year.  At the November 2005 VA examination, he stated that he didn't do anything, wanted to be left alone most of the time, and had no male friends.  Overall, the examiner stated that the Veteran did not endorse symptoms consistent with a diagnosis of PTSD at present, although he had in the past.  Moreover, it could be that his medication accounted for the positive state of his mental health.  In sum, his PTSD had not worsened since the last evaluation in 2004, and had, in fact, improved.  In December 2005, although he went to work, he said he did not want to be there.  He said he wanted to be left alone, and watched television at home in order to tune everyone else out.  Thus, while the Veteran wished to avoid contact with others, there is no indication that his PTSD symptoms affected his occupational performance, and the degree of social impairment appears to have been mild.  

Based on the foregoing, the Board finds that the criteria for the next higher 30 percent evaluation for PTSD for the period on appeal through November 19, 2006, have not been met.  The evidence demonstrates only 2 of the 6 symptoms listed in the 30 percent rating category for PTSD - depressed mood and sleep impairment.  Moreover, the record suggests that the sleep impairment was due, at least in part, to sleep apnea.  Further, the evidence does not reflect occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran did not report inability to perform his job tasks or missing any work due to his PTSD symptoms.  

In concluding that an increased disability rating is not warranted for this rating period, the Board has also relied, in part, upon the Global Assessment of Functioning (GAF) scores assigned throughout the Veteran's treatment records.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  
  
The 2005 VA examiner assigned a GAF score of 79.  Scores ranging from 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), and there is no more than slight impairment in social, occupational, or school functioning (e.g., temporary falling behind in schoolwork).  The symptoms reflected by this GAF score are less severe than those demonstrated by the overall medical evidence.  Thus, this GAF score does not warrant an increased rating.  

Based upon the foregoing, the Board finds that the criteria have not been met for an increased rating for PTSD for the period on appeal through November 19, 2006.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an increased rating.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.
    
The Board has next examined the medical evidence relating to the rating period on appeal from November 20, 2006, forward, to determine whether an evaluation in excess of 30 percent for PTSD is warranted, and finds that the criteria for the next higher, 50 percent, evaluation have not been met.

The evidence does not demonstrate a flattened affect, but rather, a dysthymic affect.  In November 2006, affect was constricted, consistent with a dysthymic mood.  At an August 2007 VAMC visit, the Veteran interacted appropriately and calmly with the interviewer, with a tearful affect.  At a February 2008 VAMC visit, he presented with a moderately depressed mood, and a mood-congruent affect.  The Veteran's affect was appropriate to context at the March 2008 VA examination.  

The evidence does not show circumstantial, circumlocutory, or stereotyped speech.  At an August 2007 VAMC visit, the Veteran's speech was spontaneous, clear, and logical.  The 2008 VA examiner noted the Veteran's speech was spontaneous, and the rate, volume, and tone were normal.  

The Veteran did not have panic attacks more than once a week.  In fact, there is no documentation of the Veteran having any panic attacks.  He denied having flashbacks and did not report any panic attacks at a November 2006 VAMC visit.  He reported daily intrusive thoughts about Vietnam in August 2007, as well as at the March 2008 VA examination, but no panic attacks.

There evidence does not demonstrate difficulty understanding complex commands.  The Veteran denied difficulty concentrating during an August 2007 VAMC interview, and remained alert, oriented, and attentive throughout.  

The evidence does not show impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  At an August 2007 VAMC visit, the Veteran answered questions about early and recent history with no difficulty.  Short- and long-term memory were noted to be intact at the 2008 VA examination.  


The evidence does not demonstrate impaired judgment.  Insight and judgment were noted to be intact at an August 2007 VAMC visit, and were deemed fair at the 2008 VA examination.  

Impaired abstract thinking is not demonstrated by the evidence.  The 2008 VA examiner noted no loosening of association or flight of ideation.  

Disturbances of mood and motivation are demonstrated by the evidence.  In November 2006, the Veteran said that he was depressed, but denied any thoughts of suicide.  He reported a euthymic mood at an August 2007 VAMC visit, but in another note dated the same month, mood swings were noted to be a primary problem for the Veteran.  A February 2008 VAMC note indicates a moderately depressed mood.  At the March 2008 VA examination, he reported that his mood was mostly depressed.

The evidence does reflect some difficulty in establishing and maintaining effective work and social relationships.  In November 2006, he said that he was having more and more problems at home, and that he felt like withdrawing all the time.  The Veteran said that he had reconnected with his sons at a September 2007 VAMC visit.  In January 2008, the doctor noted avoidance behaviors, such as avoiding crowded situations and sitting with his back to the wall at restaurants.  The Veteran stated that he did not have any close friends other than his wife at the March 2008 VA examination.  

Overall, the evidence does not reflect occupational and social impairment with reduced reliability and productivity due to the above symptoms.  There is no indication that the Veteran's PTSD symptoms affected his work, although he did not like to be around other people.  Moreover, although social impairment is demonstrated by the evidence, it is not demonstrated to the degree reflected by the 50 percent rating category.  Namely, only 2 of the 9 symptoms listed as contributing to occupational and social impairment in the 50 percent rating category are demonstrated by the evidence.  

Based on the foregoing, the Board finds that the criteria for an evaluation in excess of 30 percent have not been met for the period November 20, 2006, forward.  Although disturbances of mood and difficulty establishing and maintaining relationships are demonstrated by the evidence, most of the symptoms listed in the next higher, 50 percent, rating category are not shown in the medical evidence.  For example, the evidence does not demonstrate panic attacks, flattened affect, or memory loss.  In other words, the evidence does not demonstrate most of the criteria listed in the 50 percent rating category.  Further, most of the symptoms shown in the record have been consistent with the assigned evaluation of 30 percent.  For example, the Veteran has manifested depressed mood, anxiety, and chronic sleep impairment.  

Thus, based on the number of symptoms which are congruent with the current rating of 30 percent from November 20, 2006, forward, the Board finds that the overall disability picture does not approximate the criteria for a 50 percent evaluation, and that the disability picture more nearly approximates the criteria required for the assigned 30 percent rating from November 20, 2006, forward, pursuant to 38 C.F.R. § 4.7.

As above, in concluding that an increased disability rating in excess of 30 percent is not warranted for the rating period from November 20, 2006, forward, the Board has also relied, in part, upon the GAF scores assigned throughout the medical records.  

In August 2007, he was assigned GAF scores of 45 and 60, and the 2008 VA examiner assigned a GAF score of 55.  Scores in the range of 41 to 50 represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The symptoms reflected by the GAF score in this range are more severe than those demonstrated by the overall record.  Suicidal ideation, obsessional rituals, and inability to keep a job are not shown by the evidence.  Thus, the score in this range does not warrant an increased rating.  

Next, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The scores in this range are reflected by the currently assigned 30 percent evaluation.  Thus, these GAF scores do not warrant an evaluation higher than 30 percent.  

Based upon the foregoing, the Board finds that the criteria have not been met for an increased rating for PTSD for the period on appeal from November 20, 2006, forward.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an increased rating.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Gilbert, supra.

In addition to the foregoing, the Board has considered whether the Veteran's service-connected PTSD warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked inference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  In such instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  In addition, there is no evidence suggesting that the Veteran's employment has been severely affected due to his PTSD symptoms.  Moreover, the Court of Appeals for Veterans Claims has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.
    

ORDER

Entitlement to an increased rating for PTSD, evaluated at 10 percent from July 3, 2003, to November 19, 2006, is denied.

Entitlement to an increased rating for PTSD, evaluated at 30 percent from November 20, 2006, forward, is denied.


____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


